DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hauk et al. (US Patent Application No. 2005/0192401) in view of Weier et al. (US Patent Application No. 2002/0045681) and Patterson et al. (US Patent No. 6,784,230).
Regarding claims 1-4, Hauk et al. teach a foamed material (page 15, paragraph [0191], page 16, paragraph [0193]) comprising more than 50% by weight of polyvinyl chloride which reads on Applicant’s claimed range of 50 to 99 percent (page 14, paragraphs [0175], [0177]) and 0.1 to 20% by weight of acrylic copolymer process aid, said acrylic copolymer process aid having a configuration selected from the group consisting of random and block (page 3, paragraphs [0032], [0035], page 15, paragraph [0189]), wherein said acrylic copolymer consists of methyl methacrylate and n-butyl(meth)acrylate in a ratio by weight of methyl methacrylate:n-butyl(meth)acrylate in a range of from 10:1 to 1:5 (page 3, paragraph [0038]).  
Hauk et al. fail to teach wherein said acrylic copolymer process aid has a Tg of less than 90°C, a weight average molecular weight greater than 2 million g/mol, and is solid.  However, Weier et al. teach a foamed material (page 12, paragraph [0129]) comprising a polymeric additive processing aid having a glass transition of at least 25°C which reads on Applicant’s claimed range of less than 90°C (page 4, paragraph [0051], 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to modify the Tg and molecular weight of the processing aid of Hauk et al. to that of Weier et al. in order to provide a processing aid which remains flowable during handing and processing procedures and does not stick during processing (Weier et al., page 1, paragraph [0004], page 4, paragraph [0051], page 8, paragraph [0093], page 9, paragraph [0097]).
Hauk et al. fail to teach wherein the foamed material comprises filler selected from the group consisting of cellulosic fibers, calcium carbonate, rosin, limestone, aluminum trihydrate, quartz, and silica.  However, Patterson et al. teach a foamed material (col. 1, lines 10-15, col. 3, lines 8-12) comprising 40 to 55 weight percent polyvinyl chloride or chlorinated polyvinyl chloride foam matrix (col. 1, lines 10-15, col. 3, lines 8-12, col. 3, lines 40-55, col. 4, lines 6-25, col. 5, lines 32-35); 5 to 10 weight percent of a high molecular weight polymer processing aid (col. 3, lines 40-55, col. 4, lines 5-25).  Suitable high MW polymer processing aids include copolymers containing a majority of methyl methacrylate and a minority of alkyl acrylates such as butyl acrylate (col. 6, lines 65-67, col. 7, lines 3-6).  The material comprises filler including calcium carbonate (col. 3, lines 40-55, col. 4, lines 5-25, col. 8, lines 13-17).  The combination of Hauk et al., Weier et al. and Patterson et al. result in the total adding to 100 weight percent.
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the filler of Patterson et al. in the material of Hauk et al. in order to lower cost and opacify articles (Patterson et al., col. 8, lines 13-27).
Regarding claim 7, Hauk et al. teach wherein said acrylic copolymer is miscible with PVC and/or CPVC (page 2, paragraph [0019], page 3, paragraphs [0032], [0038]).
 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hauk et al. (US Patent Application No. 2005/0192401) in view of Weier et al. (US Patent Application No. 2002/0045681) and Patterson et al. (US Patent No. 6,784,230), in further view of Dorrestijn et al. (US Patent No. 4,415,514).
Hauk et al., Weier et al. and Patterson et al. are relied upon as disclosed above.
Regarding claim 5, Hauk et al. fail to teach wherein the foamed material comprises a sized article.  However, Dorrestijn et al. teach a foamed material comprising a polyvinyl chloride foam matrix (col. 1, lines 5-11, 39-45, col. 4, lines 35-41); 0.1-15 parts by weight of a melt-flow improver (col. 1, lines 39-45).  The melt-flow improver is a copolymer of alkylmethacrylates (col. 3, lines 3-5).  The foam has a uniform cell structure (a sized article) (col. 3, lines 3-13).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to provide a uniform cell structure (sized article) in Hauk et al. as that of Dorrestijn et al. in order to provide a foam material with good dimensional stability at elevated temperature and fine appearance (Dorrestijn et al., col. 3, lines 5-13).
Regarding claim 6, Hauk et al. fail to teach wherein the foam cell size is from 10 to 250 microns.  However, Dorrestijn et al. teach a foamed material comprising a 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to modify the foam cell size of Hauk et al. to that of Dorrestijn et al. in order to provide a foam material with good dimensional stability at elevated temperature and fine appearance (Dorrestijn et al., col. 3, lines 5-13).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/3/2021